Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 07/20/2022. Claims 1, 3-14 and 17 are presently pending and are presented for examination. 

Response to Arguments
Applicant requests a telephonic interview on the basis of their new Amendment and response to discuss advancing the application on page 11. This request has been denied, as an interview was previously granted prior to the filing of the current RCE, and it would not be necessary or efficient to grant another one at this time. Due to the fact that a new search has been performed and new prior art teaching the elements of the amended claim language, an interview for the purpose of proposing an Examiner’s amendment for allowance would not be appropriate either. For this reason, the request for an interview has been denied. 
Applicant’s arguments, see page 11, filed 07/20/2022, with respect to the rejection of claim 6 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendment to claim 6, particularly the claim dependence, has overcome the indefiniteness. The rejection of claim 6 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 12-13, filed 07/20/2022, have been fully considered but they are not persuasive. Applicant argues on page 12 that Barajas does not teach the element “determine based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t,” as particularly recited in part in amended independent claims 1, 13, 14, and 17. Applicant argues that, in contrast to the claimed invention, the current performance values of the robot in Barajas are simply raw sensor data, which are relayed to the controller at numeral 50 and describe general performance of the robot using state values of the robot. Particularly, the applicant points to how example elements of the raw sensor data may include measured or command torque of joint actuators at 19, clamping force applied to object 23 by end effector 20, speed and/or acceleration of end effector 20 and/or any of its joint actuators. Applicant argues on page 13 that measuring and/or relaying a certain measured value related to status of the robot is technologically disparate and distinct from determining actual performance value Q(t) that is associated with evaluating performance of a robot skill s, i.e., a performance metric or value – based on actual status of the robot – indicating how well or poorly the skill s is actually performed. Applicant further argues that Barajas does not teach a performance value that measures how well or poorly the skill is performed. However, Barajas clearly states that the raw sensor data may include measured or commanded values of the joint actuators, end effector, and speed or acceleration of the end effector and actuators [paragraph 21]. By definition, to collect both the commanded and measured values necessarily means that the robot will collect the difference between the position the robot was commanded to move to and the position that the robot ended its movement, and this difference is a measured value of the actual performance of the robot. It would have been obvious to one of ordinary skill in the art at the time the present application was filed to modify Barajas to include the difference between commanded and measured values as a separate value referred to as “actual performance value” so as to give the operator a rating as to how well the robot is performing the assigned task. 
Applicant’s arguments, see pages 13-15, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1, 6, 10-14, and 17 under 35 U.S.C. 103 as being unpatentable over Dariush US 20070255454 A1 (“Dariush”) in view of Barajas et al. US 20150239127 A1 (“Barajas”) have been fully considered and are persuasive. The amendment to claim 1, particularly the addition of the language “representing skill parameters that are not initially known and are learned during execution of the given task” in lines 31-32. During our prior interview, the examiner acknowledged that adding this element to the claims would distinguish the claims from the prior rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dariush in combination with Barajas, Kamioka US 20190070729 A1 (“Kamioka”), and Yang "Human-Like Adaptation of Force and Impedance in Stable and Unstable Interactions", IEEE Transactions on Robotics, Piscataway, NJ, US, vol. 27, no. 5, October 1, 2011, pages 918-930 (“Yang”).
Applicant's arguments, see pages 15-18, filed 07/20/2022, have been fully considered but they are not persuasive. Applicant argues that the element “wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t).” However, as discussed in further detail below, Yang teaches this element on page 920. Applicant argues on page 17 that Yang does not teach this element, specifically adapting feed forward wrench and stiffness of the articulated robot based on (i) a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd (wherein [Symbol font/0x63]cmd refers to learned skill parameters during execution of a task) and at (ii) an adaptation rate defined by the updated skill parameters Pl(t). However, as discussed in further detail below, Yang teaches the elements of an impedance controller, and that the feed forward wrench and stiffness are adapted based on a position error associated with the desired trajectory of the skill commands, and an adaptation rate defined by the skill parameters. The fact that one version of Yang teaches a feed forward mechanism to plan the forces for a task in advance does not prevent Yang from also teaching that the feed forward dampening or torque adapting is based on a position error , which it does teach at the top of the left column on page 920. What Yang does not teach, that the skill parameters are learned during the execution of the task, Kamioka teaches these elements, and Yang in combination with Kamioka teaches the elements of the amended claim 1. 
Applicant's arguments, see page18-19, filed 07/20/2022, regarding the rejection of claims 3-5 and 7-9 under 35 U.S.C. §103, have been fully considered but they are not persuasive. Applicant argues that these claims should be allowable because they depend from claim 1, which applicant also argues is allowable. However, since claim 1 is not allowable, claims 3-5 and 7-9 are not allowable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush US 20070255454 A1 (“Dariush”) in view of Kamioka US 20190070729 A1 (“Kamioka”), Barajas et al. US 20150239127 A1 (“Barajas”), and Yang "Human-Like Adaptation of Force and Impedance in Stable and Unstable Interactions", IEEE Transactions on Robotics, Piscataway, NJ, US, vol. 27, no. 5, October 1, 2011, pages 918-930 (“Yang”).
	Regarding Claim 1. Dariush teaches a system to control execution of a given task, the system comprising:
	an articulated robot comprising actuators and sensors (the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot also features motion capture that relies on sensors [paragraph 42]. FIG. 10 is a block diagram illustrating a motor control system using an open loop transfer characteristics of a motor and a robot [paragraph 154]. Among the motor dynamics involved in the adaptive calculation shown as equation 25 is armature resistances [paragraph 156], meaning that the adaptive controller reads on an adaptive impedance controller);
	an adaptive impedance controller (a motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. The motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit); and
	a computing device, and a memory storing instructions (a computer memory stores algorithms and symbolic representations of operations, meant to convey the substance of their invention to others skilled in the art [paragraph 30], making the memory a storing device for storing instructions. Unless stated otherwise, the invention is meant to have all processing, computing, calculating, determining, or displaying processes performed by a computing device [paragraph 31]) that, when executed by the computing device, cause the computing device to perform operations comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R, [Symbol font/0x63]cmd, X, P, Q) (a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below); wherein  
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands comprising a desired trajectory,
	X: physical coordinates (a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. A tracking controller commands joint torques and converts a trajectory from Cartesian space trajectories to joint space trajectories [paragraph 36], and this trajectory conversion relies in part on the position error system [paragraph 84].There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. If W1 is an identity matrix, then an optimization condition is satisfied by equation 76 [paragraph 125], which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. FIG. 15 shows a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, variable [Symbol font/0x74]cmd refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being skill parameters resulting from a priori knowledge of the given task, Pl being skill parameters not known initially and needed to be learned during the execution of the given task, and Pd being constraints of the skill parameters Pl (Computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. A motion controller system uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. The tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. A constraints system at numeral 304 of FIG. 3 generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD), and
	Q: a performance metric (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task),
	providing the skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). The torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive impedance controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]); and
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot).
	Dariush does not teach:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task.
	However, Kamioka teaches:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task (In the case of controlling movement of a mobile robot, it is conventionally a common practice to generate a trajectory of a desired position (on a time axis) of a zero moment point (ZMP), or, a desired ZMP trajectory [paragraph 2]. The object of the present invention is to provide a device that is capable of efficiently performing processing of generating a desired SMP trajectory to fulfill a plurality of constraint conditions [paragraph 8]. To achieve this object, the desired ZMP trajectory is generated through the use of a desired variable value determining unit which determines desired values for a plurality of unknown variables [paragraphs 8-10], wherein the unknown variables may comprise a parameter having a certain relationship with the landing position correction amount).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task as taught by Kamioka so as to allow the system to learn new values (which Dariush suggests, but does not expressly disclose in paragraph 6] for performing completely new tasks and skills.  
	Dariush also does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t;
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t (a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t; determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.
	Dariush also does not teach:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t).
	However, Yang teaches:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) (Yang teaches that skillful movements require a feedforward mechanism to plan the forces for a task in advance [page 919]. Feedfoward torque is adapted through [Symbol font/0x64][Symbol font/0x74](t) = [Symbol font/0x74](t) – [Symbol font/0x74](t – T) in equation 14 of page 920, middle of right column. This formula is meant to adapt the system to feed forward damping and stiffness, and even refers to this as “impedance” [page 920, middle of left column], where damping is used in lieu of wrench. Note that in equation 3, the position error and velocity error relative to the task reference trajectory are calculated and used as important variables for determining feedforward and feedback [page 920, top of left column]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) as taught by Yang because, as Yang teaches at the bottom of page 919, left column, skillful movements require a feedforward mechanism to plan the forces for a task in advance.
	Regarding Claim 13. Dariush teaches an articulated robot to control execution of a given task, the robot comprising:
	actuators and sensors (the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot of Dariush also features motion capture that relies on sensors [paragraph 42]);
	an adaptive impedance controller (a motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. The motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit); and
	a computing device, and a memory storing instructions (a computer memory stores algorithms and symbolic representations of operations, meant to convey the substance of their invention to others skilled in the art [paragraph 30], making the memory a storing device for storing instructions. Unless stated otherwise, the invention is meant to have all processing, computing, calculating, determining, or displaying processes performed by a computing device [paragraph 31]) that, when executed by the computing device, cause the computing device to perform operations comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R, [Symbol font/0x63]cmd, X, P, Q) (a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below); wherein  
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands comprising a desired trajectory,
	X: physical coordinates (a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. A tracking controller commands joint torques and converts a trajectory from Cartesian space trajectories to joint space trajectories [paragraph 36], and this trajectory conversion relies in part on the position error system [paragraph 84].There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. If W1 is an identity matrix, then an optimization condition is satisfied by equation 76 [paragraph 125], which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. FIG. 15 shows a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, variable [Symbol font/0x74]cmd refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being skill parameters resulting from a priori knowledge of the given task, Pl being skill parameters not known initially and needed to be learned during the execution of the given task, and Pd being constraints of the skill parameters Pl (Computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. A motion controller system uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. The tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. A constraints system at numeral 304 of FIG. 3 generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD), and
	Q: a performance metric (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task),
	providing the skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). The torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive impedance controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]); and
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot).
	Dariush does not teach:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task.
	However, Kamioka teaches:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task (In the case of controlling movement of a mobile robot, it is conventionally a common practice to generate a trajectory of a desired position (on a time axis) of a zero moment point (ZMP), or, a desired ZMP trajectory [paragraph 2]. The object of the present invention is to provide a device that is capable of efficiently performing processing of generating a desired SMP trajectory to fulfill a plurality of constraint conditions [paragraph 8]. To achieve this object, the desired ZMP trajectory is generated through the use of a desired variable value determining unit which determines desired values for a plurality of unknown variables [paragraphs 8-10], wherein the unknown variables may comprise a parameter having a certain relationship with the landing position correction amount).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task as taught by Kamioka so as to allow the system to learn new values (which Dariush suggests, but does not expressly disclose in paragraph 6] for performing completely new tasks and skills.  
	Dariush also does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t;
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t (a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t; determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.
	Dariush also does not teach:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t).
	However, Yang teaches:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) (Yang teaches that skillful movements require a feedforward mechanism to plan the forces for a task in advance [page 919]. Feedfoward torque is adapted through [Symbol font/0x64][Symbol font/0x74](t) = [Symbol font/0x74](t) – [Symbol font/0x74](t – T) in equation 14 of page 920, middle of right column. This formula is meant to adapt the system to feed forward damping and stiffness, and even refers to this as “impedance” [page 920, middle of left column], where damping is used in lieu of wrench. Note that in equation 3, the position error and velocity error relative to the task reference trajectory are calculated and used as important variables for determining feedforward and feedback [page 920, top of left column]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) as taught by Yang because, as Yang teaches at the bottom of page 919, left column, skillful movements require a feedforward mechanism to plan the forces for a task in advance.
	Regarding Claim 14. Dariush teaches a method of controlling execution of a given task, in a system comprising an articulated robot with actuators and sensors, and an adaptive controller (the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot also features motion capture that relies on sensors [paragraph 42]. A motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. The motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit), the method comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R, [Symbol font/0x63]cmd, X, P, Q) (a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below); wherein  
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands comprising a desired trajectory,
	X: physical coordinates (a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. A tracking controller commands joint torques and converts a trajectory from Cartesian space trajectories to joint space trajectories [paragraph 36], and this trajectory conversion relies in part on the position error system [paragraph 84].There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. If W1 is an identity matrix, then an optimization condition is satisfied by equation 76 [paragraph 125], which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. FIG. 15 shows a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, variable [Symbol font/0x74]cmd refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being skill parameters resulting from a priori knowledge of the given task, Pl being skill parameters not known initially and needed to be learned during the execution of the given task, and Pd being constraints of the skill parameters Pl (Computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. A motion controller system uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. The tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. A constraints system at numeral 304 of FIG. 3 generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD), and
	Q: a performance metric (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task),
	providing the skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). The torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive impedance controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]); and
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot).
	Dariush does not teach:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task.
	However, Kamioka teaches:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task (In the case of controlling movement of a mobile robot, it is conventionally a common practice to generate a trajectory of a desired position (on a time axis) of a zero moment point (ZMP), or, a desired ZMP trajectory [paragraph 2]. The object of the present invention is to provide a device that is capable of efficiently performing processing of generating a desired SMP trajectory to fulfill a plurality of constraint conditions [paragraph 8]. To achieve this object, the desired ZMP trajectory is generated through the use of a desired variable value determining unit which determines desired values for a plurality of unknown variables [paragraphs 8-10], wherein the unknown variables may comprise a parameter having a certain relationship with the landing position correction amount).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task as taught by Kamioka so as to allow the system to learn new values (which Dariush suggests, but does not expressly disclose in paragraph 6] for performing completely new tasks and skills.  
	Dariush also does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t;
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t (a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t; determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.
	Dariush also does not teach:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t).
	However, Yang teaches:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) (Yang teaches that skillful movements require a feedforward mechanism to plan the forces for a task in advance [page 919]. Feedfoward torque is adapted through [Symbol font/0x64][Symbol font/0x74](t) = [Symbol font/0x74](t) – [Symbol font/0x74](t – T) in equation 14 of page 920, middle of right column. This formula is meant to adapt the system to feed forward damping and stiffness, and even refers to this as “impedance” [page 920, middle of left column], where damping is used in lieu of wrench. Note that in equation 3, the position error and velocity error relative to the task reference trajectory are calculated and used as important variables for determining feedforward and feedback [page 920, top of left column]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) as taught by Yang because, as Yang teaches at the bottom of page 919, left column, skillful movements require a feedforward mechanism to plan the forces for a task in advance.
	Regarding Claim 17. Dariush teaches a non-transitory medium storing instructions that, when executed by a data processing unit, cause the data processing unit to perform operations to control execution of a given task, in a system comprising an articulated robot with actuators and sensors (the physical joints of the a robot may be controlled by actuators [paragraph 135]. The robot also features motion capture that relies on sensors [paragraph 42]. Dariush also teaches that a computer memory stores algorithms and symbolic representations of operations, meant to convey the substance of their invention to others skilled in the art [paragraph 30], making the memory a storing device for storing instructions. Unless stated otherwise, the invention is meant to have all processing, computing, calculating, determining, or displaying processes performed by a computing device [paragraph 31]), and an adaptive controller (a motion control inversion system at numeral 904 of FIG. 9, which is separate from the retargeting controller at 902. The motion control inversion system reads on the second unit connected to an adaptive controller, albeit one in which the adaptive controller is part of the first unit. The motion controller system captures human motion data to learn complex robot motions [paragraph 40], so that the motion controller system acts as both the second unit and the learning unit), the operations comprising:
	providing a specification of robot skills selectable from a skill space depending on the given task, with a robot skill s of the articulated robot being defined as a tuple (S, O, Cpre, Cerr, Csuc, R,[Symbol font/0x63]cmd, X, P, Q) (a method of control of robots from human motion descriptors. This method includes, in some aspects, reconstructing, retargeting, tracking and estimating motion of an object from received task descriptors [paragraph 10], which reads on controlling the robot to execute a given task. Task variables are assigned to portions of a source system, such as a human [paragraph 11]. There can also be a target system as shown in FIG. 2 for the robot to operate on, forming a set of at least two physical objects. The retargeting controller of FIG. 9, shown at numeral 902, provides the control commands, including torque commands, to control the robot to carry out the desired task [paragraph 164], which reads on a first unit to provide a specification of robot skills. A task is learned by a robot by watching the task being performed by a human [paragraph 6], and this task involves learning a number of parameters discussed in further detail below); wherein  
	S: a Cartesian product of I subspaces [Symbol font/0x7A]i: S = [Symbol font/0x7A]i=1 X [Symbol font/0x7A]i=2…X [Symbol font/0x7A]i=I with i={1, 2, …, I} and I is greater than or equal to 2 (a method for controlling movement of members of an articulated system. Two transformations of a Cartesian plane, described as link transforms and joint transforms, are illustrated in FIG. 5. The composite transformation given by Equation 6 can be decomposed into the product of the joint transform and the link transform, labeled XPXL, which reads on a Cartesian product of l subspaces where l is greater than or equal to 2),
	O: a set of physical objects,
	Cpre: a precondition,
	Cerr: an error condition,
	Csuc: a success condition,
	R: nominal result of ideal skill execution,
	[Symbol font/0x63]cmd: skill commands comprising a desired trajectory,
	X: physical coordinates (a constraints system in which a position and orientation error (e=[eo, ep]T) that is defined by equations 28 and 29 [paragraph 82], and these two errors form an error vector that reads on error conditions [paragraph 79]. A tracking controller commands joint torques and converts a trajectory from Cartesian space trajectories to joint space trajectories [paragraph 36], and this trajectory conversion relies in part on the position error system [paragraph 84].There is also vector q, which defines constraints imposed by the target system based on joint variables [paragraph 71], which reads on a precondition. If W1 is an identity matrix, then an optimization condition is satisfied by equation 76 [paragraph 125], which reads on a success condition in which optimization is considered success. FIG. 5 shows a diagram illustrating coordinate frames and transformations associated with a joint of the system in the physical world, and these transformations occur in coordinate planes which read on physical coordinates [FIG. 5, paragraph 60]. FIG. 15 shows a flow chart illustrating a methodology of prioritizing more than two tasks. In step 1514, the system checks if the last subtask is prioritized, and if it is, the process ends [FIG. 15]. This reads on a nominal result of ideal skill execution, in which the completion of all subtasks is the nominal result. Finally, variable [Symbol font/0x74]cmd refers to torque command, and in one embodiment, the retargeting controller generates a control command for application to a motor control inversion, and the control command is a torque command to control the robot system using an outer loop control scheme [paragraph 164]. Additionally, the output of the tracking control structure is the command torque obtained by a control law with the following general structure: [Symbol font/0x74]cmd = [Symbol font/0x61][Symbol font/0x74]*+b+c [equation 36, paragraph 85]. The choice for vectors a, b, c and [Symbol font/0x74]* depend on the type of control selected for command. This reads on a variable for skill commands, in which the torque applied according to the torque commands is a command relating to a task (skill) that the robot performs),
	P: skill parameters, with P consisting of three subsets Pt, Pl, PD, with Pt being skill parameters resulting from a priori knowledge of the given task, Pl being skill parameters not known initially and needed to be learned during the execution of the given task, and Pd being constraints of the skill parameters Pl (Computed task descriptors involved in the calculation of the error vector [paragraph 71], and these task descriptors are obtained from observations (measurements) or generated synthetically [paragraph 47], but in either case they define motion of a source system and the planned or desired motion of the robot [paragraph 10], which reads on the skill parameters of Pt. A motion controller system uses algorithms for ‘learning from demonstration’ [paragraph 40], which is where a robot learns a task by watching the task being performed by a human, which reads on the parameters of Pl. The tracking control system generates the torque command [Symbol font/0x74]cmd from observed motion descriptors, constraint motion descriptors and appropriate weighting matrices from the constraints system at 304 of FIG. 3, and balance motion descriptors from the balance control system 306. The constraints system generates the constraint motion descriptors in response to sensed position and sensed velocity from the robot system, and the balanced control system generates the balance motion descriptors in response to the sensed position and motion joint variables from the robot system, which means that the skill parameters of Pl are not known initially and can be estimated during the execution of the given task [paragraph 54]. A constraints system at numeral 304 of FIG. 3 generates constraint motion descriptors in response to sensed position and sensed velocity from the robot system [paragraph 54]. These constrains read on the parameters of PD), and
	Q: a performance metric (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot. This primarily allows the robot system to avoid joint limits, which is essential in allowing the robot to perform the movements necessary to complete the assigned task),
	providing the skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the skill commands [Symbol font/0x63]cmd comprise the skill parameters Pl (a retargeting controller at numeral 902 of FIG. 9, which generates control commands for application in a motor control inversion system at numeral 904, which generates a robot command for application to a robot system. In one embodiment, the control command is a torque command and the robot command is a position command [paragraph 150], which reads on an adaptive controller (the motor control inversion system) that receives the skill commands (the torque commands). The torque commands are generated by the tracking control system from the observed motion descriptors, which read on the skill commands comprising the parameters of Pl [paragraph 54]), such that the adaptive impedance controller controls the actuators of the articulated robot based on the skill commands [Symbol font/0x63]cmd (the torque commands control the movement of the members of the articulated system [Claim 1], and the movements of the joints of the robot are driven by actuators [paragraph 135]); and
	receiving an actual status of the articulated robot as sensed by the sensors and/or estimated based on signals of the sensors (H(q) is a variable representing a performance criterion to avoid joint limits [paragraph 128]. A performance criterion is defined as a function of joint limits and its gradient is projected onto the null space projection matrix of the Jacobian to obtain the self-motion necessary to optimize the performance criterion [paragraph 127], which reads on a variable for denoting the actual performance of the skill carried out by the robot).
	Dariush does not teach:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task.
	However, Kamioka teaches:
	determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task (In the case of controlling movement of a mobile robot, it is conventionally a common practice to generate a trajectory of a desired position (on a time axis) of a zero moment point (ZMP), or, a desired ZMP trajectory [paragraph 2]. The object of the present invention is to provide a device that is capable of efficiently performing processing of generating a desired SMP trajectory to fulfill a plurality of constraint conditions [paragraph 8]. To achieve this object, the desired ZMP trajectory is generated through the use of a desired variable value determining unit which determines desired values for a plurality of unknown variables [paragraphs 8-10], wherein the unknown variables may comprise a parameter having a certain relationship with the landing position correction amount).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t) representing skill parameters that are not initially known and are learned during execution of the given task as taught by Kamioka so as to allow the system to learn new values (which Dariush suggests, but does not expressly disclose in paragraph 6] for performing completely new tasks and skills.  
	Dariush also does not teach:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t;
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd.
	However, Barajas teaches:
	determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t (a system of debugging robot tasks involving robotic joints. Raw sensor data describing current robot performance values are relayed to a controller and used by the controller to actively monitor and visually debug current and future actions of the robot in real time [paragraph 21], which reads on determining the performance value of the skill carried out by the robot based on the actual status);
	replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and
	providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller (Barajas teaches that the raw sensor data may describe performance and state values of the robot, and example elements of the raw sensor data may include measured or commanded torque of the joint actuators, relating back to the torque commands of Dariush [paragraph 21]. A simulator module shown in FIG. 1A may receive robot position and joint angles/rotation of the robot, showing the position and orientation of all objects in the environment through the sensors or other internal or external sensors [paragraph 41]. The Simulator Module updates its models every time it receives new data from the robot system, the environmental sensors, or the sensor array [FIG. 1A, paragraph 41], which means that the Sensor Module acts as a learning unit that determines updated skill parameters and sends those updated parameters to the logic module at numeral 60, hereinafter the Marker Generator Module [paragraph 32], which acts as a second unit, which is connected to an action planning module that selects future actions of the robot [Claim 1, paragraph 8], which means that it is a second unit in communication with a learning unit and an adaptive controller), wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd (The robotic joints of Barajas are each driven by a joint actuator, such as a motor, so as to move the end effector during execution of a commanded work task sequence [paragraph 21]. This is done based on the torque commands described in paragraph 21, which means that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with determining, based on the actual status of the articulated robot, an actual performance value Q(t) of the robot skill s carried out by the articulated robot at a time t; determining, based on the constraints PD and the actual performance value Q(t), updated skill parameters Pl(t); replacing the skill parameters Pl of the robot skill s with the updated skill parameters Pl(t) to thus form updated skill commands [Symbol font/0x63]cmd; and providing the updated skill commands [Symbol font/0x63]cmd to the adaptive impedance controller, wherein the updated skill commands [Symbol font/0x63]cmd comprise the updated skill parameters Pl(t), such that the adaptive controller controls the actuators of the articulated robot based on the updated skill commands [Symbol font/0x63]cmd as taught by Barajas so as to allow the robot to monitor its own performance in carrying out the skill in question and update the skill parameters as necessary to adjust its performance.
	Dariush also does not teach:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t).
	However, Yang teaches:
	wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) (Yang teaches that skillful movements require a feedforward mechanism to plan the forces for a task in advance [page 919]. Feedfoward torque is adapted through [Symbol font/0x64][Symbol font/0x74](t) = [Symbol font/0x74](t) – [Symbol font/0x74](t – T) in equation 14 of page 920, middle of right column. This formula is meant to adapt the system to feed forward damping and stiffness, and even refers to this as “impedance” [page 920, middle of left column], where damping is used in lieu of wrench. Note that in equation 3, the position error and velocity error relative to the task reference trajectory are calculated and used as important variables for determining feedforward and feedback [page 920, top of left column]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the adaptive impedance controller adapts feed forward wrench and stiffness of the articulated robot based on a position error associated with the desired trajectory of the updated skill commands [Symbol font/0x63]cmd at an adaptation rate defined by the updated skill parameters Pl(t) as taught by Yang because, as Yang teaches at the bottom of page 919, left column, skillful movements require a feedforward mechanism to plan the forces for a task in advance.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush US 20070255454 A1 (“Dariush”) in view of Kamioka US 20190070729 A1 (“Kamioka”), Barajas et al. US 20150239127 A1 (“Barajas”), and Yang "Human-Like Adaptation of Force and Impedance in Stable and Unstable Interactions", IEEE Transactions on Robotics, Piscataway, NJ, US, vol. 27, no. 5, October 1, 2011, pages 918-930 (“Yang”), and in further view of Garrod US 20160332298 A1 (“Garrod”).
	Regarding Claim 3. Dariush in combination with Kamjoka, Barajas, and Yang teaches the system according to claim 1.
	Dariush does not teach:
	wherein the operations further comprise carrying out a Bayesian and/or a HiREPS optimization or learning.
	However, Garrod teaches:
	wherein the operations further comprise carrying out a Bayesian and/or a HiREPS optimization or learning (a Bayesian-centric autonomous robotic learning, where a Bayesian equation may function to advance the learning of a robot [paragraph 9]. In FIG. 3, Garrod teaches a schematic view of an exemplary robotic probability and learning module, which reads on a learning unit. The processor at numeral 305 of the module may access a current Bayesian equation and goal criteria associated with the received desired goal [paragraph 32], which means that the learning unit carries out a Bayesian equation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the operations further comprise carrying out a Bayesian and/or a HiREPS optimization or learning as taught by Garrod so as to improve the determination of the learning unit of the updated skill parameters. 
	Regarding Claim 4. Dariush in combination with Kamjoka, Barajas, and Yang teaches the system according to claim 1. 
	Dariush does not teach:
	wherein the system comprises a data interface and a data network, and wherein the operations further comprise downloading system-programs to set up and control the system via the data network.
	However, Garrod teaches:
	wherein the system comprises a data interface and a data network, and wherein the operations further comprise downloading system-programs to set up and control the system via the data network (a network interface at numeral 320 of FIG. 3 [paragraph 32]. In some implementations, each system may be programmed with the same or similar information and/or initialized with substantially identical information stored in volatile and/or non-volatile memory. For example, one data interface may be configured to perform auto configuration, auto download, and/or auto update functions when coupled to an appropriate host device, such as a desktop computer or a server [paragraph 73], which means that the system may be programmed by downloading system-programs from a server in the data network (the robotic learning control system in FIG. 3) to control the system).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the system comprises a data interface and a data network, and wherein the operations further comprise downloading system-programs to set up and control the system via the data network as taught by Garrod so as to allow the user to interface with the system and download programs as needed to operate the system. 
	Regarding Claim 5. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 4. 
	Dariush does not teach:
	wherein operations further comprise downloading associated parameters for the system-programs via the data network.
	However, Garrod teaches:
	wherein operations further comprise downloading associated parameters for the system-programs via the data network (a network interface at numeral 320 of FIG. 3 [paragraph 32]. In some implementations, each system may be programmed with the same or similar information and/or initialized with substantially identical information stored in volatile and/or non-volatile memory. For example, one data interface may be configured to perform auto configuration, auto download, and/or auto update functions when coupled to an appropriate host device, such as a desktop computer or a server [paragraph 73], which means that the system may be programmed by downloading programs from a server to control the system).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein operations further comprise downloading associated parameters for the system-programs via the data network as taught by Garrod so as to allow the system to download parameters from a data network instead of having to relearn the parameters through observation. 
	Regarding Claim 6. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 4. 
	Dariush does not teach:
	wherein operations further comprise entering associated parameters for the system-programs via a local input-interface and/or via a teach-in-process, with the articulated robot being manually guided.
	However, Barajas teaches:
	wherein operations further comprise entering associated parameters for the system-programs via a local input-interface and/or via a teach-in-process, with the articulated robot being manually guided (a “teach pendant” can be used in task learning by a human to drive the robot into a desired position (manually guiding) [paragraph 27]. This process is used to teach the robot parameters regarding how to correctly grip an object using the end effector, driving to a desired position with respect to the object [paragraph 27], or parameters that need to be more precise than a robot could reasonably achieve by observing a human operator performing the task, such as getting a tool center point into a correct place [paragraph 28]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein operations further comprise entering associated parameters for the system-programs via a local input-interface and/or via a teach-in-process, with the articulated robot being manually guided as taught by Barajas so that parameters can be manually entered easily by an operator.
	Regarding Claim 7. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 4. 
	Dariush does not teach:
	wherein the operations further comprise controlling downloading system-programs and/or associated parameters remotely via the data network.
	However, Garrod teaches:
	wherein the operations further comprise controlling downloading system-programs and/or associated parameters remotely via the data network (a network interface at numeral 320 of FIG. 3 [paragraph 32]. In some implementations, each system may be programmed with the same or similar information and/or initialized with substantially identical information stored in volatile and/or non-volatile memory. For example, one data interface may be configured to perform auto configuration, auto download, and/or auto update functions when coupled to an appropriate host device, such as a desktop computer or a server [paragraph 73], which means that the system may be programmed by downloading programs from a server to control the system. All of this can be done from a data interface, which may be a computer system that includes a graphical user interface and/or an Internet browser. To provide for interaction with a user, some implementations may be implemented on a computer having a display device, such as an LCD (liquid crystal display) monitor for displaying information to the user, a keyboard, and a pointing device, such as a mouse or a trackball by which the user can provide input to the computer [paragraph 74]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the operations further comprise controlling downloading system-programs and/or associated parameters remotely via the data network as taught by Garrod so as to allow a user to download parameters by remote control, particularly when dealing with robots that operate in environments that are unsafe for humans.
	Regarding Claim 8. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 4. 
	Dariush does not teach:
	wherein the operations further comprise:
	receiving a request via the data network from one or more participants for the system-programs and/or associated parameters that are locally available at the system; and
	transmitting to the one or more participants the system-programs and/or parameters based on the request received via the data network.
	However, Garrod teaches:
	wherein the operations further comprise:
	receiving a request via the data network from one or more participants for the system-programs and/or associated parameters that are locally available at the system; and
	transmitting to the one or more participants the system-programs and/or parameters based on the request received via the data network (the robots (participants in the network) have a body at numeral 105 of FIG. 1. These robots are part of the network thanks to a robot-to-robot communication module shown at numeral 370 of FIG. 3, which operably connects to the network interface at numeral 320 to monitor for communication signals from another robot [paragraph 36], which means that they can receive communications between each other via the network. The robot body includes an operational dynamic control engine (ODCE) [paragraph 26], and the ODCE includes a multi- concept Bayesian engine (MCBE) [paragraph 27]. The MCBE receives a goal from a goal store at numeral 145, and the goals may include one or more goal criteria and functions associated with accomplishing a desired goal. In response to receiving the desired goal, the MCBE requests and receives from a Bayesian data store a Bayesian equation including parameters and coefficients related to the desired goal. This reads on a system set up such that parameters are sent to one or more participants of the data network based on a respective request received from the data network).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the operations further comprise: receiving a request via the data network from one or more participants for the system-programs and/or associated parameters that are locally available at the system; and transmitting to the one or more participants the system-programs and/or parameters based on the request received via the data network as taught by Garrod so that other robots in the data network can receive the programs and parameters input by the user.
	Regarding Claim 9. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 6. 
	Dariush does not teach:
	wherein the operations further comprise remotely starting the system-programs with associated parameters available locally at the system.
	However, Garrod teaches:
	wherein the operations further comprise remotely starting the system-programs with associated parameters available locally at the system (the network interface may send a desired goal to the processor of the robotic probability learning module (RPLM) [paragraph 32]. The processor may, after receiving a desired goal, access, via a goal data store, a current Bayesian equation and goal criteria associated with the received desired goal. As depicted, the goal criteria include action, success criteria, and threshold. The Bayesian equation includes coefficients and parameters. In various embodiments, the goal criteria may further include confidence parameters and effects. The processor, after receiving the current Bayesian equation and parameters, may identify which components are necessary to accomplish the desired goal. This reads on the system being set up such that system-programs with respective parameters available locally at the system can be started from a remote station (the network interface) and wherein the remote station is part of the data network).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the operations further comprise remotely starting the system-programs with associated parameters available locally at the system as taught by Garrod so that other robots in the data network can receive the programs and parameters input by the user.
	Regarding Claim 10. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 6. 
	Dariush does not teach:
	wherein the local input-interface comprises a human-machine-interface HMI configured to enter the system-programs and associated parameters and/or select the system-programs and associated parameters from a multitude of system-programs and associated parameters.
	However, Barajas teaches:
	wherein the local input-interface comprises a human-machine-interface HMI configured to enter the system-programs and associated parameters and/or select the system-programs and associated parameters from a multitude of system-programs and associated parameters (Barajas teaches a graphic user interface (GUI) as part of the robot system which may be embodied as a human-machine interface (HMI) having a display screen such as a touch screen, monitor, or other visual display device operable for receiving control inputs from a user [paragraph 23]. This GUI is shown in FIG. 7A to be in communication with the logic modules 60 and 70 [paragraph 31], which, as described in regarding claim 1, read on the learning unit and second unit and form a data network with the GUI).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the local input-interface comprises a human-machine-interface HMI configured to enter the system-programs and associated parameters and/or select the system-programs and associated parameters from a multitude of system-programs and associated parameters as taught by Barajas so that a user can easily enter system programs and parameters.
	Regarding Claim 11. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 10. 
	Dariush does not teach:
	wherein the human-machine-interface HMI is configured to enter the system-programs and associated parameters via drag-and-drop entry on a touchscreen, a guided dialogue, a keyboard, a computer mouse, a haptic interface, a virtual-reality-interface, an augmented reality interface, an acoustic interface, via a body tracking interface, based on electromyographic data, based on electroencephalographic data, via a neural interface, or a combination thereof.
	However, Barajas teaches:
	wherein the human-machine-interface HMI is configured to enter the system-programs and associated parameters via drag-and-drop entry on a touchscreen, a guided dialogue, a keyboard, a computer mouse, a haptic interface, a virtual-reality-interface, an augmented reality interface, an acoustic interface, via a body tracking interface, based on electromyographic data, based on electroencephalographic data, via a neural interface, or a combination thereof (Barajas teaches a graphic user interface (GUI) as part of the robot system which may be embodied as a human-machine interface (HMI) having a display screen such as a touch screen, monitor, or other visual display device operable for receiving control inputs from a user [paragraph 23]. This GUI is shown in FIG. 7A to be in communication with the logic modules 60 and 70 [paragraph 31], which, as described in regarding claim 1, read on the learning unit and second unit and form a data network with the GUI. Additionally, an input device integrated with the GUI may be a 3D mouse (computer mouse), joystick, or other control device suitable for moving or back-driving the robot via input device signals [paragraph 24]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the human-machine-interface HMI is configured to enter the system-programs and associated parameters via drag-and-drop entry on a touchscreen, a guided dialogue, a keyboard, a computer mouse, a haptic interface, a virtual-reality-interface, an augmented reality interface, an acoustic interface, via a body tracking interface, based on electromyographic data, based on electroencephalographic data, via a neural interface, or a combination thereof as taught by Barajas so as to allow easy entry of information. 
	Regarding Claim 12. Dariush in combination with Kamioka, Barajas, Yang, and Garrod teaches the system according to claim 10. 
	Dariush does not teach:
	wherein the human-machine-interface HMI is configured to deliver auditory, visual, haptic, olfactoric, tactile, or electrical feedback, or a combination thereof.
	However, Barajas teaches:
	wherein the human-machine-interface HMI is configured to deliver auditory, visual, haptic, olfactoric, tactile, or electrical feedback, or a combination thereof (a graphic user interface (GUI) as part of the robot system which may be embodied as a human-machine interface (HMI) having a display screen such as a touch screen, monitor, or other visual display device operable for receiving control inputs from a user [paragraph 23]. This GUI is shown in FIG. 7A to be in communication with the logic modules 60 and 70 [paragraph 31], which, as described in regarding claim 1, read on the learning unit and second unit and form a data network with the GUI. The GUI is also operable for transmitting control input commands to and receiving feedback information from the controller [paragraph 23, FIG. 1]. The GUI also generates visual markers in response to marker commands as graphical depictions of the object and the robot in the workspace [paragraph 9]. The method also includes displaying the visual markers and the selected future action on a display screen of a GUI, which reads on delivering visual feedback to the user in response to the marker commands).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Dariush with wherein the human-machine-interface HMI is configured to deliver auditory, visual, haptic, olfactoric, tactile, or electrical feedback, or a combination thereof as taught by Barajas so that the user can receive feedback from the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664